Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6, 9, and 16-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art has been presented and does not disclose An electrode (E) comprising: a current collector comprising, a polymer substrate and, adhered to said polymer substrate, an electrically conductive layer, wherein the electrically conductive layer is in the form of a foil, mesh, or net, wherein the polymer substrate of the current collector comprises at least one polymer selected from the group consisting of partially fluorinated fluoropolymers comprising recurring units derived from: 41040262Application No. 16/310,409 Amendment dated February 28, 2022Docket No.: 17987-251001 After Final Office Action of November 30, 2021 at least one per(halo)fluorinated monomer selected from the group consisting of tetrafluoroethylene (TFE) and chlorotrifluoroethylene (CTFE), at least one hydrogenated monomer selected from the group consisting of ethylene, propylene and isobutylene, and optionally, one or more additional monomers, in amounts of from 0.1% to 30% by moles, based on the total amount of TFE and/or CTFE and said hydrogenated monomer(s) and wherein the-polymer (F) is a partially fluorinated fluoropolymer comprising at least one carboxylic acid end group is selected from the group consisting of (meth)acrylic monomers of formula (I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend claim 1 as below and cancel claims 4, 5, 7, 8, 10, 11, 12, 13, 14, 15 

1. (Currently Amended) An electrode (E) comprising: a current collector comprising, a polymer substrate and, adhered to said polymer substrate, an electrically conductive layer, wherein the electrically conductive layer is in the form of a foil, mesh, or net, and adhered to said electrically conductive layer of said current collector, at least one fluoropolymer layer comprising: at least one polymer (F), wherein polymer (F) is a fluoropolymer, at least one electro-active compound (EA), a liquid medium (L), wherein the medium (L) comprises at least one organic carbonate and, optionally, at least one ionic liquid, optionally, at least one metal salt (M), optionally, at least one conductive compound (C), and optionally, one or more additives ;  wherein the polymer substrate of the current collector comprises least one polymer selected from the group consisting of fluoropolymers;   wherein the polymer substrate of the current collector comprises at least one polymer selected from the group consisting of partially fluorinated fluoropolymers comprising recurring units derived from: 41040262Application No. 16/310,409 Amendment dated February 28, 2022Docket No.: 17987-251001 After Final Office Action of November 30, 2021 at least one per(halo)fluorinated monomer selected from the group consisting of tetrafluoroethylene (TFE) and chlorotrifluoroethylene (CTFE), at least one hydrogenated monomer selected from the group consisting of ethylene, propylene and isobutylene, and optionally, one or more additional monomers, in amounts of from 0.1% to 30% by moles, based on the total amount of TFE and/or CTFE and said hydrogenated monomer(s); wherein the-polymer (F) is a partially fluorinated fluoropolymer comprising recurring units derived from vinylidene fluoride (VDF), at least one functional hydrogenated monomer comprising at least one carboxylic acid end group and, optionally, at least one fluorinated monomer different from VDF and wherein the functional hydrogenated monomer comprising at least one carboxylic acid end group is selected from the group consisting of (meth)acrylic monomers of formula (I): 
    PNG
    media_image1.png
    118
    312
    media_image1.png
    Greyscale

wherein each of R1, R2 and R3, equal to or different from each other, is independently a hydrogen atom or a C1-C3 hydrocarbon group.

4. (Cancelled)  

5. (Cancelled)  

7. (Cancelled)   

8.  (Cancelled)  

10. (Cancelled)  

11. (Cancelled)  

12. (Cancelled)   

13.  (Cancelled)  

14. (Cancelled)  

15. (Cancelled)   

 


Authorization for this examiner’s amendment was given in an interview with Carlyn Anne Burton on 8/25/22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723